



ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Form of Restricted Stock Unit Agreement
Constant Contact, Inc. Second Amended and Restated 2011 Stock Incentive Plan


AGREEMENT (the “Agreement”) made between Endurance International Group Holdings,
Inc., a Delaware corporation (the “Company”), and [____________________]
(“you”).


For valuable consideration, receipt of which is acknowledged, the Company and
you agree as follows:


1.
Grant of RSUs.



On [__________________] (the “Grant Date”) and subject to the terms and
conditions set forth in this Agreement and in the Constant Contact, Inc. Second
Amended and Restated 2011 Stock Incentive Plan (the “Plan”), the Company has
granted you Restricted Stock Units (“RSUs”) providing you with the right to
receive [____________] shares of common stock (“Common Stock”), $0.0001 par
value per share, of the Company (the “Shares”).


2.
Vesting and Forfeiture.



(a)While you remain employed by, or engaged to provide services on an individual
basis to, the Company, 33.33% of the RSUs will vest on the first anniversary of
[__________], 33.33% of the RSUs will vest on the second anniversary of
[__________], and 33.34% of the RSUs will vest on the third anniversary of
[__________], such that 100% of the RSUs will be fully vested on [___________].
The date upon which any of the RSUs vest will be considered a “Vesting Date” for
the RSUs that vest on that date. Any fractional Shares that would otherwise vest
as of a particular date will be rounded down and carried forward to the next
Vesting Date until a whole Share can be issued.


(b)Notwithstanding Section 2(a), if, within the one-year period following a
Change in Control Event (as defined in Section 2(d)(i) below) your employment is
terminated by the Company without Cause (as defined in Section 2(d)(ii) below),
then all remaining unvested RSUs shall become fully vested and free from all
forfeiture restrictions as of the date of such termination.


(c)Absent any contrary provision in the Plan or any other applicable plan or
agreement, if you cease to be employed by, or engaged to provide services on an
individual basis to, the Company for any reason or no reason, you will
immediately and automatically forfeit all rights to any of your RSUs that have
Vesting Dates after the date your employment or other service providing
relationship with the Company ends.


(d)For the purposes of this Agreement:




1



--------------------------------------------------------------------------------




i.    “Change in Control Event” shall mean the occurrence of one or more of the
following events:
1.    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or


2.    a change in the composition of the Company’s Board of Directors (the
“Board”) that results in the Continuing Directors (as defined below) no longer
constituting a majority of the Board (or, if applicable, the Board of Directors
of a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (x) who was a member of the Board on the
date of the initial adoption of the Plan by the Board or (y) who was nominated
or elected subsequent to such date by at least a majority of the directors who
were Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


3.    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring


2



--------------------------------------------------------------------------------




corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or


4.    the liquidation or dissolution of the Company.


ii.    “Cause” shall mean: (1) if you are a party to an employment, service or
severance agreement with the Company that contains a definition of “cause” for
termination of employment or service, the meaning ascribed to such term in such
agreement or (2) otherwise, any of (w) your willful failure substantially to
perform your duties and responsibilities to the Company or deliberate violation
of a Company policy; (x) your commission of any act of fraud, embezzlement,
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in material injury to the Company; (y) unauthorized use or
disclosure by you of any proprietary information or trade secrets of the Company
or any other party to whom you owe an obligation of nondisclosure as a result of
your relationship with the Company; or (z) your willful breach of any of your
obligations under any written agreement or covenant with the Company (including,
without limitation, breach by you of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between you and the Company), as determined by the Company, which determination
shall be conclusive. Your employment shall be considered to have been terminated
for Cause if the Company determines, within 30 days after your resignation, that
termination for Cause was warranted.


3.
Issuance of Shares.



Subject to the terms and conditions of this Agreement (including any Withholding
Tax obligations), after each Vesting Date, the Company will issue to you (or
your estate, or an account at a brokerage firm designated by the Company),
within three (3) business days following such Vesting Date, one Share for each
RSU that vested on such Vesting Date. Until each applicable Vesting Date, you
will have no rights to any Shares, and until the Company delivers the Shares to
you, you will not have any rights associated with such Shares, including without
limitation voting rights, dividends or dividend equivalents.


4.
Transferability.





3



--------------------------------------------------------------------------------




The RSUs and Shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan. You may only transfer the Shares that may be issued pursuant to
this Agreement following their issuance to you.


5.
Withholding Taxes.



(a) You acknowledge that you have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
actions contemplated by this Agreement. You affirm that you are relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.


(b) The Company’s obligation to deliver Shares to you upon or after the vesting
of the RSUs shall be subject to your satisfaction of all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax related withholding requirements, as determined by the
Company (“Withholding Taxes”).


(c) You acknowledge and agree that the Company has the right to deduct from
payments of any kind otherwise due to you any Withholding Taxes to be withheld
with respect to the actions contemplated by this Agreement.


(d) Without limiting the generality of the foregoing Section 5(c), except as
provided in the next sentence, the Company shall withhold a number of Shares
issuable in payment of any vested RSUs having a Fair Market Value, as of the
Vesting Date of such RSUs, equal to the Withholding Taxes with respect to such
RSUs. If the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such Withholding Taxes in such method,
the Company may satisfy such Withholding Taxes by any one or combination of the
following methods: (i) by requiring you to pay such Withholding Taxes in cash or
by check; (ii) by deducting such Withholding Taxes out of any other compensation
otherwise payable to you by the Company; (iii) by allowing you to surrender
shares of Common Stock which (x) in the case of shares initially acquired from
the Company (upon exercise of a stock option or otherwise), have been owned by
you for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (y) have a Fair Market Value on the date of surrender
equal to such Withholding Taxes; and/or (iv) by selling or arranging to sell
such number of shares issuable in respect of any vested RSUs. The Company is
hereby authorized to take such actions as are necessary to effect the
withholding of any and all such Withholding Taxes in accordance with this
Section 5(d).


6.
Securities Laws.



Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and you may not sell, assign, transfer or
otherwise dispose of, any shares of Common Stock received as payment of the
RSUs, unless (a) there is in effect with respect to the shares of Common Stock
received as payment of the RSUs a registration statement under the


4



--------------------------------------------------------------------------------




Securities Act of 1933, as amended, and any applicable state or foreign
securities laws or an exemption from such registration, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
that the Compensation Committee (the “Committee”) of the Company’s Board of
Directors, in its sole discretion, deems necessary or advisable. The Company may
condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing Common Stock received as payment of the
RSUs, as may be deemed necessary or advisable by the Company to comply with such
securities law or other restrictions.


7.
Provisions of the Plan.



This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to you with this Agreement. Any capitalized terms used in this
Agreement but not otherwise defined in the Agreement shall have the same meaning
as in the Plan.


8.
Miscellaneous.



(a) No Rights to Service. You acknowledge and agree that the grant of the RSUs
pursuant to Section 1 and their vesting pursuant to Section 2 do not constitute
an express or implied promise of continued service with the Company for the
vesting period of the RSUs, or for any period.
  
(b) Provisions of the Plan. This RSUs are subject to the provisions of the Plan,
a copy of which is furnished to you with this Agreement.


(c) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A and shall be construed consistently therewith. In any event, the
Company makes no representation or warranty and will have no liability to you or
any other person, other than with respect to payments made by the Company in
violation of the provisions of this Agreement, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Section 409A but not to satisfy the conditions of that section.


(d) Unsecured Creditor. This Agreement shall create a contractual obligation on
the part of Company to make payment of the RSUs credited to your account at the
time provided for in this Agreement. Neither you nor any other party claiming an
interest in the RSUs or related stock hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive payments
hereunder shall be that of an unsecured general creditor of Company.


(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.




5



--------------------------------------------------------------------------------




(f) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Committee.


(g) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and you and its and your respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.


(h) Notice. Except as provided in Section 8(k), all notices required or
permitted hereunder shall be in writing or provided and deemed effectively given
upon personal delivery or five calendar days after deposit in the United States
Post Office, by registered or certified mail, postage prepaid, addressed to the
other party hereto at, for the Company, its primary business address (attention:
Chief Administrative Officer and, for you, at your home address as reflected in
the records of the Company, or at such other address or addresses as either
party shall designate to the other in accordance with this Section 8(h).


(i) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.


(j) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.


(k) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan or awards granted
under the Plan by electronic means or to request your consent to participate in
the Plan by electronic means or allow you to provide notices by electronic
means. You hereby consent to receive such documents by electronic delivery and,
if requested, you agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


(l) Your Acknowledgments. You acknowledge that you: (i) have read this
Agreement; (ii) have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iii) understand the terms and
consequences of this Agreement; and (iv) are fully aware of the legal and
binding effect of this Agreement.


[Signatures on Page Following]




6



--------------------------------------------------------------------------------






 IN WITNESS WHEREOF, the Company has caused this grant to be executed under its
corporate seal by its duly authorized officer. This grant shall take effect as a
sealed instrument.
ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.
By:    
Name:    
Title:    
Dated:                





PARTICIPANT’S ACCEPTANCE
By signing below (or by accepting the foregoing grant through such other means
as may be established by the Company or its third-party administrator from time
to time), I hereby accept the foregoing grant and agree to the terms and
conditions thereof and acknowledge receipt of a copy of the Plan.
PARTICIPANT:

Address:                        
                        
Dated:                    






7

